DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-28, drawn to a method, in the reply filed on March 31, 2022 is acknowledged. Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to a system, there being no allowable generic or linking claim. Claims 16-30 are currently pending, with Claims 16-28 currently being considered in this office action.
Priority
	Applicant’s claim to foreign priority in application no. EP16199955.2, filed November 22, 2016, is acknowledged.
Claim Objections
Claim 25 is objected to because of the following informalities: “melting of the particles their” should be “melting of the particles, their”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, the claim recites the phrase “they comprise” and “contacted by it relative to the regions not contacted by it”. It is unclear what ‘they’ is referring to and what “it” is referring to. Examiner interprets ‘they’ to mean the steps II) and steps VI), and ‘it’ to be the liquid.
Regarding Claim 20, it is unclear if the claim intends for the film to be made of the meltable polymer, or if the film simply holds (contains) the meltable polymer. Additionally, it is unclear how many films and substrates are required. The claim recites that “the film is arranged on a carrier film as a substrate”. It is unclear if ‘the film’ is the substrate, arranged on a carrier film, or if the carrier film is ‘a substrate’, or if ‘the film’ and a carrier film comprise ‘a substrate’. Additionally, it is unclear if ‘a substrate’ is the same substrate disclosed in Claim 16 or another, different substrate. Examiner interprets the claim to mean that a film of meltable polymer is provided on a carrier film, wherein the carrier film is either on the substrate or is the substrate, as implied by Pg. 7, lines 25-28 of the instant specification.
Regarding Claims 21-22, the claims recite the phrase “it comprises performing”. It is unclear what ‘it’ is referring to. Examiner interprets ‘it’ to mean the steps III) and steps VII).
Regarding Claim 23, it is unclear if the claim requires that the polymer be in the form of a droplet(s) in a molten state at some point in the process or not. Additionally, the claim recites the limitation “the molten state".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 25, the claim recites “their molten material” and “their material has”. It is unclear what ‘their’ refers to. Additionally, the claim recites the limitation “the particles".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 27, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “thermoplastic elastomer”, and the claim also recites specific thermoplastic elastomers, such as polyamide and polyurethane, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 28, the claim recites the limitation “the layer comprising particles".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19-20, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson (cited by Applicant in IDS filed May 20, 2019, US 20050208168 A1).
Regarding Claim 16, Hickerson discloses a process for producing an article (see Abstract) comprising the steps of:
I) providing a layer on a substrate (see Fig. 1A, layer 110 on substrate surface 102), wherein the layer contains a meltable polymer (see Abstract; nylon is a meltable polymer);
II) energizing a selected portion of the layer provided in step I) corresponding to a first selected cross section of the article so that the layer in the selected portion is at least partially melted and at least one at least partially melted volume is obtained (see Abstract; see Fig. 1A, portion 112A has been selectively energized by source 104; see para. [0024]);
III) contacting the at least one volume obtained in step II) with a carrier so that the at least one volume is joined to the carrier (see Fig. 1B-1C wherein portion 112A is transferred to surface 106 and becomes the first, or newest, layer of the object, 112B; see para. [0025]), and
IV) removing the carrier including the at least one volume joined to the carrier from the substrate (see para. [0027]; see Fig. 1C, one of ordinary skill in the art would appreciate that there is no longer contact between the substrate 102 and the carrier surface 106 after depositing the layer 112A/B; the final position of substrate 102 (see bottom dotted line) does not contact carrier surface 106; see also progression of substrate roller 310 in Fig. 8C-8D to and from build surface 240).
Also, one of ordinary skill in the art would appreciate that in order to remove unwanted powder from the previous layer formation, that the substrate 102 would be separated from the work surface 106. One of ordinary skill in the art would appreciate that this separation of substrate 102 from work surface 106 reads on the claimed limitations.
Hickerson further discloses wherein this process is repeated in a layer wise fashion in order to form the three-dimensional object (see Abstract and para. [0027]). One of ordinary skill in the art would appreciate that further layers are applied after the first layer, such that a new layer is affixed to the previously solidified layer which is attached to the object carrier such that the three-dimensional object is formed step-by-step in a layer wise fashion. 
Therefore, Hickerson further discloses the claimed steps of step V) thru step IX).

Regarding Claim 17, Hickerson discloses wherein the steps II) and/or VI) are performed such that the energizing of the selected portion of the layer is carried out by irradiation with an energy beam or a plurality of energy beams (see Fig. 1A, radiant energy source 104 which is a beam; see para. [0031] describing laser energy source also an energy beam). 

Regarding Claim 19, Hickerson discloses wherein the steps I) and/or V) are performed such that a layer comprising particles is applied to the substrate, wherein the particles contain a meltable polymer (see Abstract; sinterable powder which is a polymer such as nylon; one of ordinary skill in the art would appreciate that nylon is a meltable polymer).

Regarding Claim 20, Hickerson discloses wherein the steps I) and/or V) are performed such that a film containing a meltable polymer is provided, wherein the film is arranged on a carrier film as a substrate (see para. [0023]; a uniform layer of nylon powder that is tacky and adhered to the drum prior to fusing would read on the broadest most reasonable interpretation of a film containing meltable polymer; see Fig. 1A, powder layer 114 is film adhered on drum 102; see para. [0029] wherein substrate (drum) comprises a carrier film (nonstick coating, such as TEFLON); one of ordinary skill in the art would appreciate the layer of powder (film) be arranged on the drum and thus the nonstick coating (carrier film)).

Regarding Claim 23, Hickerson does not expressly disclose wherein the meltable polymer is selected such that a droplet of the meltable polymer in the molten state has a contact angle to the substrate used in the process of 60° to <180° 
and/or 
the meltable polymer is selected such that a droplet of the meltable polymer in the molten state has a contact angle to the carrier used in the process of 0° to < 90°. 
However, Hickerson discloses wherein the meltable polymer and substrate material is selected to be that same as the instant invention (see Abstract and para. [0037] of Hickerson wherein polymer is nylon or Nylon #12; see instant invention pg. 6, line 27 and pg. 9, line 17; nylon is a polyamide and Nylon #12 is polyamide 12; see para. [0029] of Hickerson wherein drum surface is coated with TEFLON; see Pg. 9, line 24 of instant invention wherein substrate is PTFE (Teflon)). 
It would be obvious to one of ordinary skill in the art that the meltable polymer selected by Hickerson, that of nylon and nylon 12, exhibit the same characteristics as that which is claimed, because nylon and nylon 12 are the same polymers as the instant invention, and because the substrate surface material (Teflon) of Hickerson is the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 24, Hickerson discloses wherein the steps II) and/or VI) are performed such that the at least one obtained volume does not contact the substrate (see para. [0029] wherein substrate (drum) comprises a film coating (nonstick coating, such as TEFLON); one of ordinary skill in the art would appreciate therefore that the one obtained volume (112a – see Fig. 1A of Hickerson) does not directly contact the substrate (drum), but rather the coating which lies between the obtained volume and the substrate (drum)).

Regarding Claim 27, Hickerson discloses wherein the meltable polymer is selected from the group consisting of polyurethane, polyester, polyalkylene oxide, plasticized PVC, polyamide, protein, PEEK, PEAK, polypropylene, polyethylene, thermoplastic elastomer, POM, polyacrylate, polymethylmethacrylate, polystyrene, polycarbonate or a combination of at least two of these (see Abstract; nylon reads on polyamide and thermoplastic elastomer).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hickerson, as applied to Claim 16 above, and further in view of Schalk (US 20190111619 A1).
Regarding Claim 18, Hickerson discloses using a radiation absorbent agent (see para. [0038]), but does not expressly disclose wherein the steps II) and/or VI) are performed such that they comprise initially applying a liquid onto the selected portion of the layer, wherein the liquid increases the absorption of energy in the regions of the layer contacted by it relative to the regions not contacted by it, and subsequently subjecting the layer to an energy source.
Schalk teaches a method including the selective application of a liquid agent such as a fusing agent onto areas of powder where the powder is to be fused by an energy beam (see para. [0012]-[0013]). Schalk teaches wherein the fusing agent can enhance the absorption of radiation to help convert the radiation to thermal energy in order to improve the efficiency of the fusing (see para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the selective application of liquid fusing agent on the selected portion of a layer, wherein the liquid fusing agent increases the absorption of energy in the regions of the layer contacted by the liquid fusing agent relative to the regions not contacted, prior to fusing the selected portion of the layer, as taught by Hickerson, for the invention disclosed by Schalk. One would be motivated to use a liquid fusing agent, and in the manner taught by Schalk, in order to increase the efficiency of the energy beam and the efficiency of the fusing of the layer.

Claim 23 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hickerson, as applied to Claim 16, in further view of Cable (US 20160075091 A).
Regarding Claim 23, Hickerson does not expressly disclose wherein the meltable polymer is selected such that a droplet of the meltable polymer in the molten state has a contact angle to the substrate used in the process of 60° to <180° 
and/or 
the meltable polymer is selected such that a droplet of the meltable polymer in the molten state has a contact angle to the carrier used in the process of 0° to < 90°. 
However, Hickerson discloses wherein the meltable polymer and substrate material is selected to be that same as the instant invention (see Abstract and para. [0037] of Hickerson wherein polymer is nylon or Nylon #12; see instant invention pg. 6, line 27 and pg. 9, line 17; nylon is a polyamide and Nylon #12 is polyamide 12; see para. [0029] of Hickerson wherein drum surface is coated with TEFLON; see Pg. 9, line 24 of instant invention wherein substrate is PTFE (Teflon)). 
It would be obvious to one of ordinary skill in the art that the meltable polymer selected by Hickerson, that of nylon and nylon 12, exhibit the same characteristics as that which is claimed, because nylon and nylon 12 are the same polymers as the instant invention, and because the substrate surface material (Teflon) of Hickerson is the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Cable teaches wherein the build material is selected to promote good adhesion between the surface of a substrate and the surface of a first layer, such that the build material has a contact angle promoting a high wetting condition, such as an angle of about 90° (see para. [0062]-[0063]). Cable teaches that smaller angles, 0-90° promote high wetting conditions, and lower wetting angles are those from 90-180° (see para. [0062]). One of ordinary skill in the art would appreciate the teaching of Cable apply to droplets and those in the molten state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer which exhibited a contact angle of 0-90° with the carrier, and further wherein the polymer comprised a contact angle of 60-180° with the substrate (drum of Hickerson), when the polymer is a droplet in a molten state, as taught by Cable, for the invention disclosed by Hickerson. One would be motivated to have a high wetting condition of the polymer to the carrier in order to promote adhesion of the first layer (and therefore subsequent layers) such that the three-dimensional object may be successfully built and attached to the object carrier, and one would be motivated to have a lower wetting condition, such as a contact of 60-180°, for the polymer to the substrate so that the layer built on the substrate (drum) may be successfully released and transferred to the object carrier or previously build layer.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hickerson, as applied to Claim 16, in further view of Choi (“Peroxide Modification of Nylon 12 Elastomer”).
Regarding Claim 25, Hickerson does not disclose wherein the steps II) and/or VI) are performed such that after the at least partial melting of the particles, their molten material at a temperature of ≥20°C above the melting point of their material has a storage modulus G' (determined by viscometric measurement with a plate/plate oscillation shear viscometer at an angular frequency of 1/s) of ≥ 5x103 Pa to <1x107 Pa. 
Hickerson discloses using nylon and nylon 12 as a build material. 
Choi teaches a modified Nylon 12 elastomer (see Nylon 12 elastomer/CP/TAC (100/1phr/1phr) in Fig. 4), comprising an G’ at a temperature ≥20°C above the melting point (i.e., at a temperature of about 145C or greater for Nylon 12; the melting point of nylon 12 is 125C) within the claimed range of ≥ 5x103 Pa to <1x107 Pa (see Fig. 4, wherein storage modulus G’ of modified Nylon 12 at a temperature of 180C at 1Hz (about 6.28rad/s) is a value of about 1x104Pa; see Pg. 20, Col. 1, para. 2 describing rheological measurements performed at 180C). 
Choi teaches that the modified Nylon 12 elastomer demonstrates more solid-like behavior in the molten state (see Pg. 22, Col. 2, para. 2), and also exhibits good elastic recoverability and improved mechanical properties without sacrificing melt processability, while enabling an increased service temperature range when compared to the neat Nylon 12 elastomer (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used the modified Nylon 12 with a storage modulus at a temperature ≥20°C above the melting point (180C or greater; the melting point of nylon 12 is 125C) within the claimed range of ≥ 5x103 Pa to <1x107 Pa, as taught by Choi, for the invention disclosed by Hickerson. One would be motivated to use this polymer because this polymer exhibits solid-like behavior in the molten state which would benefit dimensional accuracy in 3-D printing, and also because the polymer of Choi exhibits good elastic recoverability and improved mechanical properties without sacrificing melt processability, while enabling an increased service temperature range when compared to the neat Nylon 12 elastomer (see teaching by Choi above).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hickerson, as applied to Claim 16, in further view of Bai (“Influence of carbon nanotubes on the rheology and dynamic mechanical properties of polyamide-12 for laser sintering”).
Regarding Claim 26, Hickerson does not disclose wherein the steps Ill) and/or VII) are performed such that volumes previously joined to the carrier have a storage modulus G' (determined by viscometric measurement with a plate/plate oscillation shear viscometer at an angular frequency of 1/s) of >1x107 Pa.
However, Hickerson discloses using nylon and nylon 12. 
Bai teaches wherein Nylon 12 (also known as PA 12) commonly used for laser sintering (see Section 2.1) comprises a storage modulus G’ of greater than 1x107 Pa for temperatures at or below the melting temperature when measured at 1 Hz (see Fig. 5 G’ values for PA12 at temperatures at 125C or less; one of ordinary skill in the art would appreciate that the melting temperature of PA12 is 125C; see Section 2.3 regarding testing parameters; 6.28 rad/s is 1Hz). One of ordinary skill in the art would appreciate that temperatures of Nylon 12 at and below the melting temperature would correspond to volumes of polymer that have joined to the carrier or previous layers, i.e., after sintering/curing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Nylon 12, or PA 12, used by Hickerson, comprise the claimed G’ storage modulus properties, as taught by Bai. Further, one would be motivated to use the PA 12 polymer of Bai because Bai teaches wherein it is a commonly used and well-known material suitable for laser sintering (see teaching by Bai above).

Claims 16-17, 19, 21-22, 24 and 27-28 El-Siblani (cited by Applicant in IDS filed May 20, 2019, US 20150246487 A).
Regarding Claim 16, El-Siblani discloses a process for producing an article comprising the steps of:
I) providing a layer on a substrate (see para. [0009]; see Fig. 5A, solidifiable material carrier 6A and 9), wherein the layer contains a meltable polymer (see para. [0056]);
II) energizing a selected portion of the layer provided in step I) corresponding to a first selected cross section of the article so that the layer in the selected portion is at least partially melted and at least one at least partially melted volume is obtained (see para. [0010]; see para. [0034]-[0035]; see Claim 1 of El-Siblani);
III) contacting the at least one volume obtained in step II) with a carrier so that the at least one volume is joined to the carrier (see para. [0011]-[0013]; see para. [0099]; see Fig. 5a, wherein the first solidified layer of object 3a contacts and is attached to the object carrier 5A), and
IV) removing the carrier including the at least one volume joined to the carrier from the substrate (see para. [0091]; see para. [0099] describing wherein the vertical spacing of the object carrier 5A is changed according to the step of separating solidified material from the building plane).
El-Siblani further discloses wherein this process is repeated for in a layer wise fashion in order to form the three-dimensional object (see para. [0091] and para. [0099]; see Fig. 5A showing formation of object; see also para. [0106] and Figs. 9A-9B; one of ordinary skill in the art would appreciate that further layers are applied after the first layer, such that a new layer is affixed to the previously solidified layer which is attached to the object carrier (5A in Fig. 5A and 500 in Fig. 9A-9B), such that the three-dimensional object is formed; see also para. [0090] wherein object is formed step-by-step in a layer wise fashion). 
Therefore, El-Siblani further discloses the claimed steps of step V) thru step IX).

Regarding Claim 17, El-Siblani discloses wherein the steps II) and/or VI) are preformed such that the energizing of the selected portion of the layer is carried out by irradiation with an energy beam or a plurality of energy beams (see para. [0099] wherein source is focused laser beam). 

Regarding Claim 19, El-Siblani discloses wherein the steps I) and/or V) are performed such that a layer comprising particles is applied to the substrate, wherein the particles contain a meltable polymer (see para. [0056] wherein solidifiable materials are powder materials, and wherein materials are heat-sensitive polymers and polymer particles).

Regarding Claim 21, El-Siblani discloses wherein the contacting in step Ill) and/or step VII) is performed such that it comprises performing a relative movement of the carrier toward the substrate, monitoring the distance between the carrier and the substrate and/or between the carrier and the surface of the layer and interrupting the relative movement upon falling below a predetermined distance (see para. [0076] and para. [0060]; one of ordinary skill in the art would appreciate that adjusting and controlling the distance between the object carrier and the building region by comparison to predetermined tolerances would involve interrupting the relative movement upon falling below a predetermined distance).

Regarding Claim 22, El-Siblani discloses wherein the contacting in step Ill) and/or step VII) is performed such that it comprises performing a relative movement of the carrier toward the substrate, monitoring the contact pressure between the carrier and the substrate and/or between the carrier and the surface of the layer and interrupting the relative movement upon exceedance of a predetermined contact pressure (see para. [0076] and para. [0061]; one of ordinary skill in the art would appreciate that adjusting and controlling the pressure forces by monitoring the real time pressure values in comparison to predetermined tolerances would involve interrupting the relative movement upon exceedance of a predetermined contact value; one of ordinary skill in the art would appreciate El-Siblani discloses wherein pressure is applied by movement of the carrier – see para. [0057]; see also Fig. 9B and para. [0105]).

Regarding Claim 24, El-Siblani discloses wherein the steps II) and/or VI) are performed such that the at least one obtained volume does not contact the substrate (see Fig. 5A wherein solidifiable material is on vat 6A which is on plate (substrate) 9 such that the material contacts the vat but not the plate (substrate)).

Regarding Claim 27, El-Siblani discloses using heat-meltable or sinterable polymers, such as heat-sensitive polymers (see para. [0056]). El-Siblani does not expressly disclose using thermoplastic elastomers, however, these are well-known heat-meltable and sinterable polymers in the art.
 It would have been obvious and routine for one of ordinary skill in the art to have selected a thermoplastic elastomer for the invention disclosed by El-Siblani, because thermoplastic elastomers are extremely common and well-known in the art for both heat-meltable and sinterable polymers, but also for those in additive manufacturing processes. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 28, El-Siblani discloses wherein the substrate is in the form of a movable conveyor belt having a side carrying the layer comprising particles (see para. [0101]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani, as applied to Claim 16 above, and further in view of Schalk (US 20190111619 A1).
Regarding Claim 18, El-Siblani does not disclose wherein the steps II) and/or VI) are performed such that they comprise initially applying a liquid onto the selected portion of the layer, wherein the liquid increases the absorption of energy in the regions of the layer contacted by it relative to the regions not contacted by it, and subsequently subjecting the layer to an energy source.
Schalk teaches a method including the selective application of a liquid agent such as a fusing agent onto areas of powder where the powder is to be fused by an energy beam (see para. [0012]-[0013]). Schalk teaches wherein the fusing agent can enhance the absorption of radiation to help convert the radiation to thermal energy in order to improve the efficiency of the fusing (see para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the selective application of liquid fusing agent on the selected portion of a layer, wherein the liquid fusing agent increases the absorption of energy in the regions of the layer contacted by the liquid fusing agent relative to the regions not contacted, prior to fusing the selected portion of the layer, as taught by El-Siblani, for the invention disclosed by Schalk. One would be motivated to use a liquid fusing agent, and in the manner taught by Schalk, in order to increase the efficiency of the energy beam and the efficiency of the fusing of the layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani as applied to Claim 16 above, and further in view of Hull (cited by Applicant in IDS filed May 20, 2019, US 5192559 A).
Regarding Claim 20, El-Siblani discloses wherein the steps I) and/or V) are performed such that a layer containing a meltable polymer is provided, wherein the layer is arranged on a carrier film as a substrate (see para. [0058]), but does not expressly disclose wherein the layer containing the meltable polymer is a film (see 112b interpretation above).
Hull discloses a similar invention wherein the building material is a film or sheet (see Abstract) in order to reduce the time to provide a layer of additive manufacturing material (Col. 2, lines 52-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sheet or film of the meltable polymer, as taught by Hull, for the invention disclosed by El-Siblani. One would be motivated to use a sheet in order to quickly deliver the layer of additive manufacturing material to the building surface (see teaching by Hull above), and to easily provide layers of homogenous thicknesses.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani as applied to Claim 16 above, and further in view of Cable (US 20160075091 A).
Regarding Claim 23, El-Siblani does not disclose wherein the meltable polymer is selected such that a droplet of the meltable polymer in the molten state has a contact angle to the substrate used in the process of 60° to <180° 
and/or 
the meltable polymer is selected such that a droplet of the meltable polymer in the molten state has a contact angle to the carrier used in the process of 0° to < 90°. 
Cable teaches wherein the build material is selected to promote good adhesion between the surface of a substrate and the surface of a first layer, such that the build material has a contact angle promoting a high wetting condition, such as an angle of about 90° (see para. [0062]-[0063]). Cable teaches that smaller angles, 0-90° promote high wetting conditions, and lower wetting angles are those from 90-180° (see para. [0062]). One of ordinary skill in the art would appreciate the teaching of Cable apply to droplets and those in the molten state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polymer which exhibited a contact angle of 0-90° with the carrier, and further wherein the polymer comprised a contact angle of 60-180° with the substrate, when the polymer is a droplet in a molten state, as taught by Cable, for the invention disclosed by El-Siblani. One would be motivated to have a high wetting condition of the polymer to the carrier in order to promote adhesion of the first layer (and therefore subsequent layers) such that the three-dimensional object may be successfully built and attached to the object carrier, and one would be motivated to have a lower wetting condition, such as a contact of 60-180°, for the polymer to the substrate so that the layer built on the substrate may be successfully released and transferred to the object carrier or previously build layer.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani, as applied to Claim 16, in further view of Choi (“Peroxide Modification of Nylon 12 Elastomer”).
Regarding Claim 25, El-Siblani does not disclose wherein the steps II) and/or VI) are performed such that after the at least partial melting of the particles, their molten material at a temperature of ≥20°C above the melting point of their material has a storage modulus G' (determined by viscometric measurement with a plate/plate oscillation shear viscometer at an angular frequency of 1/s) of ≥ 5x103 Pa to <1x107 Pa. 
El-Siblani discloses using heat-meltable or sinterable polymers, such as heat-sensitive polymers (see para. [0056]). 
Choi teaches a heat-meltable and sinterable polymer, modified Nylon 12 elastomer (see Nylon 12 elastomer/CP/TAC (100/1phr/1phr) in Fig. 4), comprising an G’ at a temperature ≥20°C above the melting point (i.e., at a temperature of about 145C or greater for Nylon 12; the melting point of nylon 12 is 125C) within the claimed range of ≥ 5x103 Pa to <1x107 Pa (see Fig. 4, wherein storage modulus G’ of modified Nylon 12 at a temperature of 180C at 1Hz (about 6.28rad/s) is a value of about 1x104Pa; see Pg. 20, Col. 1, para. 2 describing rheological measurements performed at 180C). 
Choi teaches that the modified Nylon 12 elastomer demonstrates more solid-like behavior in the molten state (see Pg. 22, Col. 2, para. 2), and also exhibits good elastic recoverability and improved mechanical properties without sacrificing melt processability, while enabling an increased service temperature range when compared to the neat Nylon 12 elastomer (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used the modified Nylon 12 with a storage modulus at a temperature ≥20°C above the melting point (180C or greater; the melting point of nylon 12 is 125C) within the claimed range of ≥ 5x103 Pa to <1x107 Pa, as taught by Choi, for the invention disclosed by El-Siblani. One would be motivated to use this polymer because this polymer exhibits solid-like behavior in the molten state which would benefit dimensional accuracy in 3-D printing, and also because the polymer of Choi exhibits good elastic recoverability and improved mechanical properties without sacrificing melt processability, while enabling an increased service temperature range when compared to the neat Nylon 12 elastomer (see teaching by Choi above).

Claim 26 is rejected, and Claim 27 is alternatively rejected, under 35 U.S.C. 103 as being unpatentable over El-Siblani, as applied to Claim 16, in further view of Bai (“Influence of carbon nanotubes on the rheology and dynamic mechanical properties of polyamide-12 for laser sintering”).
Regarding Claim 26, El-Siblani does not disclose wherein the steps Ill) and/or VII) are performed such that volumes previously joined to the carrier have a storage modulus G' (determined by viscometric measurement with a plate/plate oscillation shear viscometer at an angular frequency of 1/s) of >1x107 Pa.
El-Siblani discloses using heat-meltable or sinterable polymers, such as heat-sensitive polymers (see para. [0056]). 
Bai teaches wherein the heat-meltable and sinterable polymer PA 12 (polyamide 12), is commonly used for laser sintering (see Section 2.1), and comprises a storage modulus G’ of greater than 1x107 Pa for temperatures at or below the melting temperature when measured at 1 Hz (see Fig. 5 G’ values for PA12 at temperatures at 125C or less; one of ordinary skill in the art would appreciate that the melting temperature of PA12 is 125C; see Section 2.3 regarding testing parameters; 6.28 rad/s is 1Hz). One of ordinary skill in the art would appreciate that temperatures of Nylon 12 at and below the melting temperature would correspond to volumes of polymer that have joined to the carrier or previous layers, i.e., after sintering/curing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PA 12, which comprises the claimed G’ storage modulus properties, as taught by Bai, for the invention disclosed by El-Siblani. One would be motivated to use the PA 12 polymer of Bai because it is a heat-meltable and sinterable polymer, and because Bai teaches wherein it is a commonly used and well-known material suitable for laser sintering (see teaching by Bai above).

Regarding Claim 27, El-Siblani discloses using heat-meltable or sinterable polymers, such as heat-sensitive polymers (see para. [0056]). El-Siblani does not expressly disclose using thermoplastic elastomers, or the other claimed polymers; however, these are well-known heat-meltable and sinterable polymers in the art.
Specifically, it would have been obvious and routine for one of ordinary skill in the art to have selected a thermoplastic elastomer for the invention disclosed by El-Siblani, because thermoplastic elastomers are extremely common and well-known in the art for both heat-meltable and sinterable polymers, but also for those in additive manufacturing processes. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Further, Bai teaches wherein the heat-meltable and sinterable polymer PA 12 (polyamide 12), is commonly used for laser sintering (see Section 2.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a polyamide, such as PA 12, as taught by Bai, for the invention disclosed by El-Siblani. One would be motivated to use the PA 12 polymer of Bai because it is a heat-meltable and sinterable polymer, and because Bai teaches wherein it is a commonly used and well-known material suitable for laser sintering (see teaching by Bai above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735